Citation Nr: 1420478	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease and a hiatal hernia.

2.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for short term memory loss, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1995, from May 2002 to January 2003, and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The matter has since been transferred to the RO in Reno, Nevada.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A copy of the hearing transcript has been associated with the claims file.  A portion of the Veteran's records are also contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran's claims were previously denied by the RO in final March 1996 and November 1997 rating decisions.  However, since that time the Veteran served on additional periods of active duty from May 2002 to January 2003 and March 2003 to June 2004.  Thus, the Board will address the Veteran's claims on a de novo basis.

The claims for service connection for headaches and short term memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran was diagnosed with a gastric ulcer in service, is currently diagnosed with peptic ulcer disease and a hiatal hernia, and has experienced continuous symptomatology associated with these conditions since his discharge.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, including peptic ulcer disease and a hiatal hernia, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a gastrointestinal disorder

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  

The Veteran's diagnosed peptic ulcer disease is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  For the chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

In this case, VA records dated August 2009 reflect a diagnosis of peptic ulcer disease.  February 2010 VA records also show a diagnosis of a sliding hiatal hernia. Therefore, element (1) of service connection has been met.  In addition, service treatment records reflect a diagnosis of a gastric ulcer in March 1995 and April 1995.  Therefore, element (2) has also been met.

With respect to element (3), the evidence clearly reflects a history of continuous symptomatology from the time the Veteran was diagnosed in service through the present.  During a July 1995 VA examination, he reported constant abdominal pain over the past year.  VA records from April 2000 reflect complaints of heartburn and regurgitation.  During a November 2001 service examination, the Veteran reported a positive history of heartburn, as well as stomach and/or ulcer trouble.  In August 2009, he reported pain under his left rib cage, which was diagnosed as peptic ulcer disease.  In November 2009, he reported a 20 year history of left upper quadrant pain, and one year later, he reported a history of abdominal pain since service.

In light of the Veteran's diagnosis of a gastric ulcer in service, his current diagnosis of peptic ulcer disease and a hiatal hernia, his history of continuous complaints since service, and the lack of any documented intercurrent causes, the 

Board finds that service connection for peptic ulcer disease and a hiatal hernia is warranted.


ORDER

Service connection for peptic ulcer disease and a hiatal hernia is granted.


REMAND

With respect to the Veteran's remaining claims, additional development is warranted.  Specifically, it is not clear whether the Veteran's completed service treatment records have been obtained.  As noted above, the Veteran had active service from March 1979 to May 1995.  However, there are no treatment records for the period between his October 1978 enlistment examination and a December 1988 examination.  In addition, the records associated with the Veteran's two more recent periods of service also appear sparse, and the claims file includes email correspondence from the RO dated November 2009 suggesting that the Veteran's service treatment records for these periods may not be complete.  Therefore, the claims must be remanded to obtain any outstanding records.  Additional VA treatment records should also be obtained, and VA examinations should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other indicated source and request complete copies of the Veteran's service treatment records for his periods of service from March 1979 to May 1995, May 2002 to January 2003, and March 2003 to June 2004.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2013.

3.  Thereafter, afford the Veteran a VA neurological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should render diagnoses of all current disabilities manifested headaches and/or memory loss.  

The examiner should specifically indicate whether or not any headaches are symptoms of a diagnosed disability or are attributable to undiagnosed illness. 

The examiner should specifically indicate whether or not any memory loss problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness. 

All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done. If no such disorders are found, the examiner should so state.

If there are any objective indications of headaches that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

If there are any objective indications of memory loss that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner should also state whether it is at least as likely as not (50% or greater probability) that any disability manifested headaches had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to any chemicals in the Persian Gulf.

The examiner should also state whether it is at least as likely as not (50% or greater probability) that any disability manifested memory loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to any chemicals in the Persian Gulf.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.
 
4.  Following completion of the above development, as well as any additional development that may be warranted, readjudicate the Veteran's service connection claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


